DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
The amendment filed on 10/18/2019 has been entered.  Claims 1, 16-20 have been amended, claims 5-12 have been canceled, no claims have been added, and therefore, claims 1-4, and 13-20 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0127773 A1-Brown et al., and further in view of US 2010/0034048 A1-Jägle.
Claim 1: “A system for homogenization and lysis of biological samples,”:  Brown et al. disclose the present invention relates to extraction, capture and elution of biological material, for example nucleic acids such as DNA, from biological specimens using particulate materials; further, Brown et al. disclose the present invention relates to lysing and in particular to systems, apparatus and methods to perform lysing of a 
“the system comprising: a plurality of chambers spaced apart from each other in an array along at least a first dimension, each of the plurality of chambers sized and dimensioned to receive fluid and a biological sample therein;”:  Brown et al. disclose each individual lysing apparatus 3706 are in a two dimensional array which includes a chamber (Para. [0264], lines 1-9, Figs. 37A and 37B; further, Figs. 37A and 37B illustrate each lysing apparatus 3706 comprise the chamber and uniform center to center spacing arranged in a two-dimensional array extending in a first direction between the rails 3710a and 3710b (Para. [0265], lines 3-7, lines 20-21, Fig. 37B); individual lysing apparatus 3706 positioned relative to a structure that receives the lysed material (Para. [0265], lines 6-7); further, Fig. 37B illustrate wells 3712a are sized and dimensioned to receive fluid and a biological sample.
“and a plurality of agitator devices each of which correspond to one of the plurality of chambers, each of the agitator devices comprising a micromotor having a shaft and an impeller coupled to the shaft, at least a portion of each of the plurality of agitator devices positionable within the corresponding one of the plurality of chambers, and in operation each of the plurality of agitator devices selectively agitates the fluid and biological sample disposed in the corresponding one of the plurality of chambers.”:  Brown et al. disclose the individual lysing apparatus 3706 may, for 

Regarding claim 1, Brown et al. teaches each individual lysing apparatus 3706 are in a two dimensional array which includes a chamber and a housing which includes a plurality of openings (Para. [0148], lines 1-2, Fig. 37B).  However, Brown et al. does not explicitly teach a plurality of downward-facing bottom openings therein.
For claim 1, Jägle teaches a microtiter plate, having a plurality of receptacles, located side by side, for receiving substances to be mixed and/or stirred and examined (Para. [0002], lines 1-3) and Jägle teaches each of the receptacles 2 (a plurality of downward-facing bottom openings of chambers), this the microtiter plate has openings at the top and the bottom, where stirring elements in the form of stirring rods 3 are provided, which serve to perform the mixing and stirring process in the receptacles (Para. [0042], lines 1-3, Figs. 1 and 4), which reads on the instant claim limitation of a plurality of downward-facing bottom openings therein.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Brown et al. to include a plurality of 

Regarding claim 1, Brown et al. teaches each individual lysing apparatus 3706 are in a two dimensional array which includes a chamber and a housing which includes a plurality of openings (Para. [0148], lines 1-2, Fig. 37B).  However, Brown et al. does not explicitly teach a motor carrier that supports the micromotors, wherein each of the impellers is disposed at least partially within one of the plurality of chambers through the bottom opening thereof when the motor carrier is disposed proximate the housing.
For claim 1, Jägle teaches a drive plate 6 (a motor carrier) and which is movable back and forth and/or in circles relative to the receptacles 2 (plurality of chambers), parallel to the microtiter plate 1 (housing), in order to effect the deflections of the stirring rods 3 (impellers, Para. [0048], lines 7-10, Figs. 6-7 and 11), which reads on the instant claim limitation of a motor carrier that supports the micromotors, wherein each of the impellers is disposed at least partially within one of the plurality of chambers through the bottom opening thereof when the motor carrier is disposed proximate the housing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Brown et al. to include a motor 

Claim 2: “wherein the plurality of chambers are uniformly spaced apart from each other in a second dimension orthogonal to the first dimension.”:  Brown et al. disclose , a single lysing manifold or array 3700 may carry individual lysing apparatus 3706 arranged in a two-dimensional array (Para. [0265], lines 21-23); further, Fig. 37B of Brown et al. illustrate the lysing apparatus 3706 comprises a chamber and uniform center to center spacing arranged in a two-dimensional array which extends in a second direction along the length of the rails 3710a and 3710b (Para. [0265], lines 25-26, Fig. 37B).  Further, Brown et al. disclose the distance between the centers for the individual lysing apparatus 3706 can be 9mm or a multiple of 9mm to match a standard format of a microtiter plate 3712 (e.g. with 9mm spacing, 96 well plate or greater, Para. [0266], lines 4-8).

Claim 4: “wherein the plurality of chambers are uniformly spaced apart from each other in the first dimension by a first distance which extends between the center of adjacent chambers along the first dimension, and the first distance is equal to 4.5 millimeters (mm), 6 mm, 6.35 mm, 9 mm, 10 mm, 12 mm, 12.7 mm, 13 mm, 13.5 mm, 

Claim 13: “wherein at least a portion of each of the plurality of agitator devices is selectively positionable within a corresponding one of the plurality of chambers.”:  Brown et al. disclose each individual lysing apparatus 3706 may be identical to the lysing apparatus 3500 (Para. [0264], lines 10-12); further, Brown et al. disclose the electric motor 3510 (the portion of the agitator) may include threads to mate as it is advanced through the opening 3506 and into the chamber 3504 (Para. [0260], lines 21-25, Fig. 35B), which would allow it to be removable and thus positionable.

Claim 14:  “further comprising: a medium that includes a particulate material and a fluid, the medium disposed within at least some of the plurality of chambers.”:  Brown et al. disclose each individual lysing apparatus 3706 may be identical to the lysing 

Claim 15: “wherein the particulate material includes at least one of ceramic, glass, zirconia, zirconia/silica, zirconium silicate, metal, plastic, nickel, tungsten, tungsten carbide, yttrium stabilized zirconia, or sand.”:  Brown et al. disclose , the particulate lysing material including at least one of a plurality of ceramic beads, a plurality of glass beads, a plurality of Zirconia (e.g., Zirconium) beads, a plurality of silica beads, a plurality of sand, or a plurality of beads with a metal core coated by a material that facilitates binding of the biological material of interest (Para. [0027], lines 30-35).

Claim 16: “an electrical energy source electrically coupled to the micromotors, in operation the electrical energy source provides electrical energy to the each of the micromotors sufficient to rotate the shaft and the impeller in a manner sufficient to agitate the biological sample.”:  Brown et al. disclose micro electric motor 3510, where the electric motor 3510 is coupled to drive the impeller 3508and the electric motor 3510 is operable in response to power suppled thereto (Para. [0260], lines 7-9); thus the electric motor comprises an electrical energy source to rotate the shaft and the impeller for agitation of the sample.

Claim 17: “wherein each of the plurality of chambers comprises an upward-facing top opening that removable receives fluid and the biological sample in the 

Claim 18: “A method of obtaining biological material, the method comprising: introducing plurality of samples containing the biological material into a respective plurality of chambers,”:  Brown et al. disclose each individual lysing apparatus 3706 includes a chamber to receive fluid and a biological sample (Para. [0264], lines 12-16) and a method of obtaining biological material of interest may be summarized as including introducing a specimen containing a quantity of a biological material of interest into a chamber (Para. [0027], lines 1-4).
“each of the plurality of chambers sized and dimensioned to receive fluid and a biological sample therein,”:  Brown et al. disclose individual lysing apparatus 3706 positioned relative to a structure that receives the lysed material (Para. [0265], lines 6-7); further, Fig. 37B illustrate wells 3712a are sized and dimensioned to receive fluid and a biological sample.

Regarding claim 18, Brown et al. teaches each individual lysing apparatus 3706 are in a two dimensional array which includes a chamber and a housing which includes a plurality of openings (Para. [0148], lines 1-2, Fig. 37B).  However, Brown et al. does not explicitly teach a plurality of downward-facing bottom openings therein.
For claim 18, Jägle teaches a microtiter plate, having a plurality of receptacles, located side by side, for receiving substances to be mixed and/or stirred and examined 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Brown et al. to include a plurality of downward-facing bottom openings as taught by Jägle, because Jägle teaches the stirring rods 3 extend upward above the bases of the receptacles 2 so that a substance located in the receptacles 2 can be acted on by these stirring rods 3 (Para. [0042], lines 4-5) and Jägle teaches a stirring rod 3 joined to and penetrating the respective base 4 at its middle or center is provided, which with a first portion 3a extends vertically upward from the base 4 of the receptacle 2 of the microtiter plate 1 into its interior (Para. [0045], lines 1-5).

Regarding claim 18, Brown et al. teaches each individual lysing apparatus 3706 are in a two dimensional array which includes a chamber and a housing which includes a plurality of openings (Para. [0148], lines 1-2, Fig. 37B).  Further, Brown et al. teaches simultaneously agitating samples in each of the plurality of chambers (wells 3712a) of the microtiter plate via a plurality of agitator devices (lysing devices 3706), which comprises an impeller and electric motor received by a chamber (Para. [0264], lines 8-10).  However, Brown et al. does not explicitly teach at least a portion of each of the 
For claim 18, Jägle teaches a drive plate 6 (a motor carrier) and which is movable back and forth and/or in circles relative to the receptacles 2 (plurality of chambers), parallel to the microtiter plate 1 (housing), in order to effect the deflections of the stirring rods 3 (impellers, Para. [0048], lines 7-10, Figs. 6-7 and 11), which reads on the instant claim limitation of at least a portion of each of the plurality of agitator devices selectively positioned at least partially within respective ones of the plurality of chambers through the bottom openings thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Brown et al. to include at least a portion of each of the plurality of agitator devices selectively positioned at least partially within respective ones of the plurality of chambers through the bottom openings thereof as taught by Jägle, because Jägle teaches a parallel relative motion then takes place between the drive plate 6 and the microtiter plate 1, in order to deflect the stirring rods 3 in the manner described and thereby bring about the stirring process (Para. [0050], lines 11-15) and Figs. 6-8 of Jägle teaches a plurality of agitator devices (stirrer rods 3) entering the bottom of microtiter plate 1 via perforations or openings 7 which align with openings at the bottom of the microtiter plate.

Claim 19: “further comprising: positioning the plurality of agitator devices at least partially within respective ones of the plurality of chambers.”:  Brown et al. disclose each individual lysing apparatus 3706 may be identical to lysing apparatus 3500, where the 

Claim 20: “applying electrical energy to each of the micromotors with an electrical energy source electrically coupled to the micromotors, the electrical energy sufficient to rotate the shaft and the impeller in a manner sufficient to agitate the biological samples disposed in the plurality of chambers.”:  Brown et al. disclose micro electric motor 3510, where the electric motor 3510 is coupled to drive the impeller 3508and the electric motor 3510 is operable in response to power suppled thereto (Para. [0260], lines 7-9); thus the electric motor comprises an electrical energy source to rotate the shaft and the impeller for agitation of the sample.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0127773 A1-Brown et al. in view of US 2010/0034048 A1-Jägle, as applied to claim 2 above, and further in view of US 6,547,943 B1-Kane et al.
Regarding claim 3, modified Brown et al. teaches the invention discussed above in claim 2.  Further, modified Brown et al. teaches the first distance and the second align with the microtiter plate well spacing at the first distance and second distance discussed above.  However, modified Brown et al. does not explicitly teach where the first distance is different than the second distance.
For claim 3, Kane et al. teaches a micro-titer array where a plurality of chamber (wells 115, Col. 7, line 42, Fig. 1d) wherein center to center spacing between each 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Brown et al. to include a first distance different than the second distance as taught by Kane et al., because Kane et al. teaches this allows the plurality of capillaries to simultaneously access and contact a relatively small amount of sample in the form of a mall volume (Col. 6, lines 55-57).
 

Response to Arguments
Applicant’s arguments with respect to claims 1, 16, 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/LENORA A ABEL/           Examiner, Art Unit 1799                                                                                                                                                                                             /MICHAEL L HOBBS/Primary Examiner, Art Unit 1799